DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin et al. (US 2011/0009918) in view of Moulder et al. (US 2012/0179056), further in view of Bocek et al. (US 2012/0158089).  
Regarding claim 21, Bornzin discloses a system for use in cardiac therapy comprising: electrode apparatus comprising a plurality of electrodes configured to be located proximate tissue of a patient (e.g. Fig. 1, #112-128); and computing apparatus coupled to the electrode apparatus, wherein the computing apparatus is configured to perform an effectiveness test for each electrode of the plurality of electrodes resulting in an effectiveness value for each electrode representative of the effectiveness of the electrode in providing a valid sensing signal from the tissue of the patient (e.g. ¶¶ 44 – specifically cardiac rate – or measurement of peak R wave - being constant over a single waveform 500 over a plurality of cardiac cycles), wherein, to perform the effectiveness test for each electrode, the computing apparatus is further configured to: monitor a signal from the patient using an electrode being tested, store a portion of the signal being monitored using the electrode being tested over a preset time period for 
Bornzin fails to expressly disclose comparing at least two stored portions of the signal using the electrode being tested to each other.  In the same field of endeavor, Moulder teaches measurement of at least two stored portions of a signal using the electrode being tested, where the signal varies using a plurality of electrodes, but continues to use the electrode in question (e.g. ¶¶ 20-28) in order to effectively determine the specific electrode or lead failure.  Additionally, in the same field of endeavor, Bocek teaches the measurement of intrinsic amplitude across a single lead at an increasing frequency as required (e.g. ¶¶ 33) in order to detect a lead failure which would not normally be detected.  The examiner notes it would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate the lead effectiveness tests as taught above by Moulder and Bocek, into the device of Bornzin, in order to yield the predictable results of providing another method of testing for potential lead failure issues.
Regarding claim 22-23, the examiner notes that the system comprises display apparatus comprising a graphical user interface (i.e. computer, user terminal) which 
Regarding claim 24, the examiner notes that the portion of the signal is stored based on a recurring fiducial element within a cardiac signal – specifically “several R/S waves” (e.g. ¶¶ 38). 
Regarding claim 25, the examiner notes the preset time period does not exceed 250ms (e.g. ¶¶ 44).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bornzin in view of Moulder and Bocek, further in view of Narayan et al. (US 2004/0059237). Bornzin in view of Moulder and Bocek fails to expressly disclose determining an effectiveness value comprising a Pearson correlation coefficient. The use of Pearson functions or correlation coefficients is common in the art of implantable heart devices. Narayan expressly discloses the use of the Pearson function, in order to determine the main correlation for effectively determining the location and diagnosis of arrhythmias (e.g. ¶¶ 104-110). Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the invention to incorporate the Pearson function into the method/device as taught by Costello in order to provide an additional, well know, and effective manner of determining the correlation coefficients of the pacing leads and their effects at their implant locations.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bornzin in view of Moulder and Bocek, further in view of Costello et al. (US 2008/0058656).  Bornzin in view of Moulder and Bocek fails to expressly disclose displaying at least a portion of the patient’s heart for assisting in assessment, evaluating, and adjusting .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bornzin in view of Moulder and Bocek.  Bornzin in view of Moulder and Bocek is directed at testing implantable electrodes/leads and fails to expressly disclose embodiments where the electrodes comprise of surface electrodes positioned in an array.  The examiner notes that the same methodology would apply to cardiac surface electrodes which are capable of measuring similar waveforms and acquiring heart rate information.  Accordingly, it would have been an obvious design choice to one of ordinary skill to apply the assessment methodology as taught by Bornzin to a surface electrode array such as an ECG, in order to yield the predictable results of ensuring that the external surface ECG electrodes are all functioning effectively.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792